Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 15,1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant was employed as a factory worker for a fan manufacturer. On his last day of work, claimant was sent home for failing to follow instructions on how to cut metal and was told to come back the next day if he wanted to continue working. Claimant left and did not return to work thereafter. Under these circumstances, we find that substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant voluntarily left his employment without good cause (see, Matter of McKeown [Sweeney], 233 AD2d 744). Although claimant testified that he was fired on the day he was sent home, an allegation the employer denied, this conflicting testimony presented a credibility issue for the Board to resolve (see, Matter of Fernandez [Sweeney], 241 AD2d 676; Matter of McKeown [Sweeney], supra).
Cardona, P. J., Mikoll, Mercure, Spain and Carpinello, JJ., concur.
Ordered that the decision is affirmed, without costs.